                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

TIMOTHY P. O’LAUGHLIN,                                    )
                                                          )
              Petitioner,                                 )
                                                          )
      v.                                                  )           4:19-cv-00123-SPM
                                                          )
STATE OF MISSOURI,                                        )
                                                          )
              Respondent,                                 )

                                     MEMORANDUM AND ORDER

           This matter comes before the Court on petitioner Timothy P. O’Laughlin’s petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket No. 1). For the reasons discussed

below, the petition appears to be time-barred and moot, as petitioner is no longer in custody

under the conviction he is attacking. As such, the Court will order petitioner to show cause why

his petition should not be summarily dismissed.

                                                  Background

           Petitioner is presently being held at the United States Medical Center for Federal

Prisoners in Springfield, Missouri, pursuant to a commitment under 18 U.S.C. § 4246. 1 He

brings this action pursuant to 28 U.S.C. § 2254, challenging a state court conviction.

           Petitioner was charged in Missouri state court with one count of third-degree assault.

State of Missouri v. O’Laughlin, No. 2104R-05539 (21st Cir., St. Louis County). 2 He pled guilty


1
  Petitioner has been charged with two counts of interstate stalking in violation of 18 U.S.C. § 2261A(2)(A) and one
count of transmitting a threatening communication in interstate commerce in violation of 18 U.S.C. § 875(c). United
States v. O’Laughlin, No. 4:12-cr-00181-CDP-1 (E.D. Mo. May 2, 2012). After multiple competency evaluations
and the use of forced medication, petitioner was found incompetent to proceed to trial and unlikely to be restored to
competency. Ultimately, the United States District Court for the Western District of Missouri committed petitioner
under 18 U.S.C. § 4246, finding that he would be a danger to others if released. While petitioner makes reference to
his federal case in his petition, he does not attack those proceedings in this action.
2
  In his petition, petitioner also refers to a case with the citation 05CR-001210. The Court cannot find any case by
that number on Case.net, Missouri’s online case management system.
on November 27, 2006, and was sentenced that same day to one year of incarceration. Petitioner

did not file a direct appeal.

         Petitioner filed his petition for writ of habeas corpus on January 23, 2019, by placing it in

his institution’s mailing system. 3 (Docket No. 1 at 13). He states three grounds for relief. First,

he alleges that St. Louis County never had legitimate charges against him. (Docket No. 1 at 5).

Next, he states that his alleged crimes could not be proven. (Docket No. 1 at 6). Finally, he

claims that he was unaware that he could have reversed his November 27, 2006 guilty plea

within thirty days. (Docket No. 1 at 8).

                                                      Discussion

         For the reasons discussed below, petitioner’s petition for writ of habeas corpus appears to

be time-barred, as the statute of limitations expired on December 7, 2007, and petitioner did not

file the instant action until January 23, 2019. Furthermore, it does not appear that petitioner was

in custody under the conviction he is attacking at the time he filed this petition, making his

petition moot.

    A. Statute of Limitations

         Under the Anti-Terrorism and Effective Death Penalty Act of 1996 (AEDPA), Congress

established a one-year statute of limitations period for petitioners seeking federal habeas relief

from state court judgments. Finch v. Miller, 491 F.3d 424, 426 (8th Cir. 2007). This one-year

period begins to run on the latest of four alternative dates. Jihad v. Hvass, 267 F.3d 803, 804 (8th

Cir. 2001). Relevant here is the provision stating that a habeas petitioner has one year from the

date his judgment becomes final to file his federal petition for writ of habeas corpus. 28 U.S.C. §

2244(d)(1)(A).


3
 “[A] pro se prisoner’s petition for a writ of habeas corpus is filed on the date it is delivered to prison authorities for
mailing to the clerk of the court.” Nichols v. Bowersox, 172 F.3d 1068, 1077 (8th Cir. 1999).
                                                            2
         The United States Supreme Court has held that a judgment becomes final under §

2244(d)(1)(A) when the time for seeking review in the state’s highest court expires. Gonzalez v.

Thaler, 565 U.S. 134, 150 (2012). For Missouri prisoners who do not file a direct appeal,

judgment becomes final ten days after sentencing. See Camacho v. Hobbs, 774 F.3d 931, 935 (8th

Cir. 2015) (stating that when a petitioner foregoes state appeals, the court must look to state-

court filing deadlines to determine the expiration of the time for seeking direct review); and Mo.

S.Ct. R. 81.04(a) (“No such appeal shall be effective unless the notice of appeal shall be filed not

later than ten days after the judgment, decree, or order appealed from becomes final”).

         Petitioner was sentenced in state court on November 27, 2006. He did not file an appeal.

Thus, his judgment became final on December 7, 2006, ten days after his sentencing. Under the

AEDPA, petitioner had one year from the date his judgment became final in which to file his

federal petition for writ of habeas corpus. In other words, he had until December 7, 2007, to

timely file his petition. He did not file the instant petition until January 23, 2019, approximately

eleven years after his limitations period expired. Moreover, petitioner did not file any state post-

conviction actions that might have tolled any of this time. 4 As such, it appears that his petition is

time-barred.

    B. Mootness

         Pursuant to 28 U.S.C. § 2254, “a district court shall entertain an application for writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on

4
  On January 16, 2019, petitioner filed a petition in state court titled “Permanent Injunction of Relief.” O’Laughlin v.
State of Missouri, No. 19SL-CC00382 (21st Cir., St. Louis County). In the motion, petitioner discusses the state
court conviction at issue in this case. The circuit court dismissed the petition on January 24, 2019, because it was not
filed on a proper form and because it did not state a cause of action. To the extent that this filing can be construed as
a post-conviction action, it does not alleviate the untimeliness of his federal habeas petition. The time period
“between the date that direct review of a conviction is completed and the date that an application for state post-
conviction relief is filed counts against the one-year period.” Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir. 1999).
As noted above, petitioner’s judgment became final on December 7, 2006. Accordingly, the one-year limitations
period expired on December 7, 2007, long before petitioner filed his state-court post-conviction petition on January
16, 2019.
                                                           3
the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a) (emphasis added). An incarcerated petitioner’s challenge to the

validity of his or her conviction always satisfies the case-or-controversy requirement, because

the incarceration itself, or the restrictions imposed by parole, constitute a concrete injury.

Spencer v. Kemna, 523 U.S. 1, 7 (1998). Once a petitioner’s sentence has expired, though, there

must be some concrete and continuing injury, “some collateral consequence of the conviction,”

in order to maintain the suit. Id. In other words, even if a petitioner is released from custody, the

case is not moot if he or she faces significant repercussions from the allegedly unlawful

punishment. Leonard v. Nix, 55 F.3d 370, 372-73 (8th Cir. 1995).

       With that said, a habeas petitioner is required to be “in custody under the conviction or

sentence under attack at the time his petition is filed.” Maleng v. Cook, 490 U.S. 488, 490-91

(1989). Once the petitioner’s sentence for a conviction has completely expired, the collateral

consequences of the conviction alone are insufficient to render the petitioner “in custody” for

purposes of seeking habeas relief. Id. at 492.

       Here, it does not appear that petitioner was “in custody” pursuant to his state court

conviction for third-degree assault at the time he filed this petition. Petitioner was sentenced on

that conviction on November 27, 2006 to one year of incarceration. As such, without receiving

any additional credit for presentence detainment, he would have been released on or about

November 27, 2007, long before he filed this action on January 23, 2019. Furthermore, when

petitioner filed the instant petition he was – and remains – confined at the United States Medical

Center for Federal Prisoners in Springfield, Missouri, pursuant to a commitment under 18 U.S.C.

§ 4246.




                                                 4
       In short, petitioner did not invoke the jurisdiction of the federal court while in state

custody on his conviction in State of Missouri v. O’Laughlin, No. 2104R-05539 (21st Cir., St.

Louis County). See Carafas v. LaVallee, 391 U.S. 234, 238 (1968) (explaining that “once the

federal jurisdiction has attached in the District Court, it is not defeated by the release of the

petitioner prior to completion of proceedings on such application”). That is, his state sentence

had completely expired before the filing of the present action. Therefore, it appears that

petitioner was not “in custody under the conviction or sentence under attack at the time his

petition [was] filed,” and that his petition is moot. See Maleng, 490 U.S. at 490-91.

   C. Order to Show Cause

       Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a § 2254 petition if it plainly appears that the

petitioner is not entitled to relief. However, before doing so, the Court must provide notice to the

petitioner and allow him the opportunity to state his position. See Day v. McDonough, 547 U.S.

198, 210 (2006). Hence, the Court will order petitioner to show cause, in writing and no later

than thirty (30) days from the date of this order, why this action should not be dismissed as

time-barred and moot.

   D. Motion for Leave to Proceed In Forma Pauperis

       Petitioner has filed a document entitled “Certification for Proceeding under 28 U.S.C. §

1915.” (Docket No. 2). This document has been construed as a motion for leave to proceed in

forma pauperis. Having reviewed the financial information provided in support, the Court finds

that the motion should be granted.

       Accordingly,




                                                 5
       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that petitioner shall show cause within thirty (30) days

of the date of this order as to why the Court should not dismiss the instant petition for writ of

habeas corpus as time-barred and moot.

       IT IS FURTHER ORDERED that petitioner’s failure to file a show cause response will

result in the denial of the instant habeas corpus petition and the dismissal of this action without

further proceedings.

       Dated this 22nd day of April, 2019.




                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE




                                                6
